IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Megan Moore, an heir of the Estate      :
of Grace Moore, and titled owner of     :
Luzerne County PIN #:                   :
11-E8NW2-013-010-000,                   :
                         Appellant      :
                                        :
                  v.                    :     No. 302 C.D. 2013
                                        :
Glen Keller, d/b/a REO Property         :
Management, LLC and Luzerne             :
County Tax Claim Bureau                 :


                                  ORDER


                  AND NOW this 29th day of August, 2014, IT IS HEREBY
ORDERED that the above-captioned opinion filed June 5, 2014, shall be
designated OPINION rather than MEMORANDUM OPINION and it shall be
reported.




                                      ________________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      Judge